United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 17-2324
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

               Scott Allen Haren

    lllllllllllllllllllllDefendant - Appellant
      ___________________________

              No. 17-2371
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

           Jennifer Marie Chastain

    lllllllllllllllllllllDefendant - Appellant
                    ____________

  Appeals from United States District Court
 for the Northern District of Iowa - Waterloo
               ____________

           Submitted: May 17, 2018
             Filed: July 27, 2018
                [Unpublished]
                                    ____________

Before WOLLMAN, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Scott Allen Haren and Jennifer Marie Chastain appeal their convictions for
conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and
846. Haren argues that the district court1 erred by denying his motion for judgment
of acquittal and by imposing a substantively unreasonable sentence. Chastain argues
that the district court improperly instructed the jury. We affirm.

                        I. Motion for Judgment of Acquittal

       To convict Haren of conspiracy to distribute methamphetamine, the
government needed to prove “(1) that there was a conspiracy;” “(2) that [Haren] knew
of the conspiracy; and (3) that [Haren] intentionally joined the conspiracy.” United
States v. Conway, 754 F.3d 580, 587 (8th Cir. 2014) (quoting United States v. Slagg,
651 F.3d 832, 840 (8th Cir. 2011)). When reviewing “the denial of a motion for
judgment of acquittal based on insufficiency of the evidence, we consider the
evidence in the light most favorable to the verdict and reverse only if no rational fact
finder could have found the defendant guilty beyond a reasonable doubt.” United
States v. Seibel, 712 F.3d 1229, 1236 (8th Cir. 2013) (quoting United States v. Kirkie,
261 F.3d 761, 768 (8th Cir. 2001)).




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
       Haren argues that the government’s evidence was insufficient because the
co-conspirators who testified against him were not credible and no forensic evidence
linked him to the methamphetamine. This argument ignores, however, the substantial
evidence establishing Haren’s guilt. Three cooperating witnesses—J.C., K.G., and
E.S.—all testified that they had purchased methamphetamine from Haren. K.G. and
E.S. further testified that Haren obtained the methamphetamine from Las Vegas—a
fact confirmed by witness T.N., who had traveled with Haren to Las Vegas to obtain
methamphetamine, and supported by hotel receipts indicating Haren’s presence in the
city. Because “[w]e have repeatedly upheld jury verdicts based solely on the
testimony of co-conspirators and cooperating witnesses, noting that it is within the
province of the jury to make credibility assessments and resolve conflicting
testimony,” we likewise uphold the conviction here. United States v. Coleman, 525
F.3d 665, 666 (8th Cir. 2008) (citing United States v. Velazquez, 410 F.3d 1011,
1015-16 (8th Cir. 2005)).

                      II. Reasonableness of Imposed Sentence

       The district court calculated Haren’s sentence under the U.S. Sentencing
Guidelines (Guidelines or U.S.S.G.), concluding that he had an offense level of 44
and a criminal history category of I, resulting in a recommended sentence of life in
prison. Haren argues that the district court erred by improperly weighing the
sentencing factors listed in 18 U.S.C. § 3553(a), giving too much weight to irrelevant
factors, and not giving sufficient weight to Haren’s history and characteristics.2


      2
        To the extent that Haren raises objections to them, we find no clear error in the
district court’s findings that the conspiracy involved 2,721.6 grams of
methamphetamine or that Haren possessed a dangerous weapon. United States v.
Paine, 407 F.3d 958, 963 (8th Cir. 2005) (standard of review). The drug-quantity
finding was supported by T.N.’s testimony that Haren obtained six pounds (2,721.55
grams) of methamphetamine in Las Vegas, and the dangerous-weapon finding was
supported by the evidence presented at sentencing that Haren exchanged

                                          -3-
       Haren’s argument that the district court’s sentence created an unwarranted
sentencing disparity among the co-conspirators fails to recognize his role as a leader
and organizer of the conspiracy and his decision to not cooperate with the
government. Our precedent is clear that “[t]he district court’s decision to place
greater emphasis . . . on factors that favored a sentence within the advisory range . . .
than on other § 3553(a) factors that might favor a more lenient sentence is a
permissible exercise of the considerable discretion available to a sentencing court.”
United States v. Ruelas-Mendez, 556 F.3d 655, 658 (8th Cir. 2009). Our review of
the record satisfies us that the district court gave adequate consideration to the facts
and did not abuse its discretion in imposing the Guidelines-range sentence. United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (standard of review); see also
Gall v. United States, 552 U.S. 38, 51 (2007) (“If the sentence is within the
Guidelines range, the appellate court may, but is not required to, apply a presumption
of reasonableness.”).

                                 III. Jury Instructions

       “We review jury instructions for abuse of discretion and will affirm ‘if the
instructions, taken as a whole, fairly and adequately submitted the issues to the jury.’”
United States v. Thomas, 422 F.3d 665, 668 (8th Cir. 2005) (quoting United States
v. Florez, 368 F.3d 1042, 1044 (8th Cir. 2004)).

       Chastain argues that the district court failed to properly instruct the jury on the
elements of the offense and that the instructions improperly vouched for the
credibility of the cooperating witnesses. We disagree. Chastain claims that a
conspiracy to distribute methamphetamine charge includes a “for resale” element.
Although evidence of distribution of resale quantities of drugs may be sufficient to
establish a conspiracy, a resale itself is not necessary. See United States v. Boykin,


methamphetamine for a handgun.

                                           -4-
794 F.3d 939, 948-49 (8th Cir. 2015) (“resale” not listed among the elements of the
offense, but noted as being “sufficient” to prove a conspiracy); Conway, 754 F.3d at
587-88 (same). Accordingly, the district court did not abuse its discretion in giving
an instruction omitting the “for resale” language. Chastain also argues that the jury
instructions did not distinguish between mere knowledge of a conspiracy and an
intent to join a conspiracy. The instructions adequately explained, however, that a
person may be convicted of the offense “as long as that person has an understanding
of the unlawful nature of the plan and voluntarily and intentionally joins in it.”
(emphasis added).

      Chastain’s final argument is that the jury instructions vouched for the
credibility of the cooperating witnesses because the jury could infer that the judge and
prosecutor believed their testimony. Chastain objected to the underlined portion of
Instruction 7:

      You may hear evidence that certain witnesses hope to receive a reduced
      sentence on criminal charges pending against them in return for their
      cooperation with the government in this case. If the prosecutor handling
      a witness’s case believes that the witness provided substantial
      assistance, that prosecutor can file a motion to reduce the witness’s
      sentence in the court where the witness’s charges are pending. The
      judge has no power to reduce a sentence for substantial assistance unless
      the government, acting through the United States Attorney, files such a
      motion. If such a motion for reduction of sentence for substantial
      assistance is filed by the government, then it is up to the judge to decide
      whether to reduce the sentence at all, and if so, how much to reduce it.
      You may give the testimony of these witnesses such weight as you think
      it deserves. Whether or not their testimony may be influenced by their
      hopes of receiving a reduced sentence will be for you to determine.

While presenting the government’s case, the prosecutor asked T.N. and J.C. whether
they hoped to receive “an additional reduction” in their sentences. Chastain argues
that when combined with the prosecutor’s questions, the jury could conclude from

                                          -5-
Instruction 7 that the witnesses had already received a sentence reduction and surmise
that the prosecutor and the court had found the witnesses to be credible. The jury
instruction does not comment on past cooperation, however, and addresses only what
the cooperating witnesses “hope to receive” in the future, explicitly leaving to the jury
the determination of what influence such hope might have on the witnesses’
credibility. We have upheld the use of similar language when instructing the jury,
United States v. Baldenegro-Valdez, 703 F.3d 1117, 1124 (8th Cir. 2013), and so we
conclude that the trial court did not err in overruling the objection to the challenged
instruction.

      To the extent that Chastain argues that the prosecutor improperly vouched for
the cooperating witnesses, we conclude that no vouching occurred. United States v.
McClellon, 578 F.3d 846, 859 (8th Cir. 2009) (explaining that “evidence of the
existence, the terms, and the witness’s understanding of a plea or witness immunity
agreement is not vouching”) (quoting United States v. Santana, 150 F.3d 860, 863
(8th Cir. 1998)).

      The judgments are affirmed.
                     ______________________________




                                          -6-